Title: From George Washington to Major John Clark, Jr., 16 December 1777
From: Washington, George
To: Clark, John Jr.



Dear Sir
Head Quarters [Gulph Mills, Pa.] 16th Decemr 1777

Your Messenger went away before I got home yesterday, or I should have answered your letter. Altho’ I would not grant permission to all those who want to go into Philada to get paid for what they were plundered of, you may allow it to those on whom you can depend and from whom you expect any intelligence in return. I have directed that all passes granted by you shall be sufficient for the purposes you want them.
We have not at present much more paper than the sheet I write upon and not a whole stick of Wax. When I get a supply you shall have part.
I have given an order upon Colo. Biddle for one hundred dollars, but I am not certain that he has any Money. If he has Mr Fawkes will carry it to you. The Paymaster Genl has not arrived in Camp since our late move. I am Sir Yr most obt Servt

Go: Washington


P.S. The depositions which you mention may be of use if taken.

